Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Remarks
Applicants amendments filed on 12/03/2021 has been received and made of records.
Claims 1, 8, and 15-22 have been amended.
Claims 2-7, and 9-14 were previously cancelled.
Claims 1, 8, and 15-22 remained pending.
The indicated allowability of dependent claims 19-20 and 22 withdrawn in view of the newly discovered reference(s) and currently cited amendments.  Rejections based on the newly cited reference(s) follow.
Filed IDS of 01/24/2022 has been received and entered.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. 

Response to Arguments/Remarks
Applicants arguments regarding the prior arts of Hisada in view of Sepulveda of at least pages 6-9 corresponding to at least the independent claims 1, 8, and 15 have been considered, however, they are moot in light of the new ground of rejection. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 


Claim(s) 1, 8, 15-18, and 20-22 is/are rejected under 35 U.S.C. 102 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hori et al. (US 2013/0045851, A1).

     Regarding claim 1, Hori teaches an information processing apparatus (in at least Figs. 4, 7-8 and para. 0059-0069 teaches an information processing apparatus configured to control the contents of a setting screen to be displayed where the user selects via said setting screen at least a vertical and/or horizontal length setting from a plurality of setting items, each setting item for setting a respective length to be used for generating a product and display control means of at least Fig. 7 configured to control said  contents of a setting screen to be displayed for setting the plurality of setting items, wherein said setting screen is controlled to display images 401/701 related to the product, wherein  the setting screen is controlled to display an assist image 705 that by its position relative to the images 401/701 related to the product is able to obviously recognizing the part of the product whose length  is to be set by the selected setting item, the system further understoodly encompasses a case (emphasis added) where images 701 and 705 
at least one memory (any of the storage of at least para. 0028 and Fig. 2); and 
at least one processor (at least the CPU 201 of Fig. 2 comprising the at least one processor or application 103 for executing the plurality of user commands), 
wherein when executing a program stored in the at least one memory, the at least one processor causes the information processing apparatus to operate as: 
a selection unit configured to select one setting item from a plurality of setting items, each setting item for setting a respective length to be used for generating a product (the selecting setting items by a selecting means in at least Figs. 4, 7-8 and para. 0059-0069); and 
a display control unit configured to control the contents of a setting screen to be displayed for setting the plurality of setting items (a display means of at least para. 0029 further configured to control the contents of a setting screen of at least Figs. 4, 7-8 to be displayed for setting the plurality of setting items);
wherein the setting screen is controlled to display an image related to the product (at least Figs. 4, 7-8 further teaches the image 401/701 related to the product);
wherein  the setting screen is controlled to display an assist image that by its position relative to the image related to the product is able to assist a user in recognizing the part of the product whose length  is to be set by the selected setting item (assist image 705 of further Figs. 4, 7-8), and wherein the setting screen is controlled to not display an assist image for assisting a user in  recognizing the part whose length is to be set by a setting item, for any of the setting items of the plurality of setting items that are not currently selected (at least Figs. 4, 7-8 further teaches a case where for any of the setting items of the plurality of setting items that are not currently selected, said screen obviously adapted as shown to not display an assist image part for assisting said user in recognizing the part of the product whose length is to be set by a setting item, for any of the setting items of the plurality of setting items that are not currently selected). 
  
     Regarding claim 8. Hori teaches a method for controlling an information processing apparatus (at least the CPU 201 of Fig. 2 comprising at least one processor or application 103 for executing a plurality of user commands further comprising known components for controlling said method of at least Figs. 4, 7-8 and para. 0059-0069 configured to control the contents of a setting screen to be displayed where the user selects via said setting screen at least a vertical and/or horizontal length setting from a plurality of setting items, each setting item for setting a respective length to be used for generating a product and display control means of at least Fig. 7 configured to control said  contents of a setting screen to be displayed for setting the plurality of setting items, wherein said setting screen is controlled to display images 401/701 related to the product, wherein  the setting screen is controlled to display an assist image 705 that by its position relative to the images 401/701 related to the product is able to obviously recognizing the part of the product whose length  is to be set by the selected setting item, the system 
 the method comprising: 
selecting one setting item from a plurality of setting items, each setting item for setting a respective length to be used for generating a product (the selecting setting items by a selecting means in at least Figs. 4, 7-8 and para. 0059-0069); and 
and controlling the contents of a setting screen to be displayed for setting the plurality of setting items (a display means of at least para. 0029 further configured to control the contents of a setting screen of at least Figs. 4, 7-8 to be displayed for setting the plurality of setting items);
wherein the setting screen is controlled to display an image related to the product (at least Figs. 4, 7-8 further teaches the image 401/701 related to the product);
wherein the setting screen is controlled to displaying an assist image that by its position relative to the image related to the product is able to assist a user in recognizing the part of the product whose length is to be set by the selected setting item, (assist image 705 of further Figs. 4, 7-8), and 
wherein the setting screen is controlled to not display an assist image for assisting a user in recognizing the part of the product whose length is to be set by a setting item, for any of the setting items of the plurality of setting items that are not currently selected (at least Figs. 4, 7-8 further teaches a case where for any of the setting items of the plurality of setting items that are not currently selected, said 
and wherein in a case where the setting item for setting the length to be used for generating the product is a height or a width of a paper size, the assist image being a separate image from the image related to the product for recognizing a height or a width of the product and is displayed at a position based on the height or the width of the product on a page preview image of the product (related product images 401/701 of at least Figs. 4, 7-8 being displayed as separate images compared to at least assist image 705 in a case where said setting item for setting the length to be used for generating the product is a height or a width of a paper size, said assist image 705 of Figs. 7-8 being a separate image from the image 401/701 related to the product for recognizing a height or a width of the product and is displayed at a position based on the height or the width of the product on a page preview image 401/701 of the product).
  
     Regarding claim 15, Hori teaches in at least page 7 and claim 10 a non-transitory computer-readable medium storing a program for causing a computer of at least Figs. 4, 7-8 and para. 0059-0069 configured to control the contents of a setting screen to be displayed where the user selects via said setting screen at least a vertical and/or horizontal length setting from a plurality of setting items, each 
a selection unit configured to select one setting item from a plurality of setting items, each setting item for setting a respective length to be used for generating a product (the selecting setting items by a selecting means in at least Figs. 4, 7-8 and para. 0059-0069); and 
a display control unit configured to control the contents of a setting screen to be displayed for setting the plurality of setting items (a display means of at least para. 0029 further configured to control the contents of a setting screen of at least Figs. 4, 7-8 to be displayed for setting the plurality of setting items);
wherein the setting screen is controlled to display an image related to the product (at least Figs. 4, 7-8 further teaches the image 401/701 related to the product);
wherein  the setting screen is controlled to display an assist image that by its position relative to the image related to the product is able to assist a user in recognizing the part of the product whose length  is to be set by the selected setting item (assist image 705 of further Figs. 4, 7-8), and wherein the setting screen is controlled to not display an assist image for assisting a user in  recognizing the part of the product whose length is to be set by a setting item, for any of the setting items of the plurality of setting items that are not currently selected (at least Figs. 4, 7-8 further teaches a case where for any of the setting items of the plurality of setting items that are not currently selected, said screen obviously adapted as shown to not display an assist image part for assisting said user in recognizing the part of the product whose length is to be set by a setting item, for any of the setting items of the plurality of setting items that are not currently selected). 
  

     Regarding claim 16 (according to claim 1), Hori further teaches wherein a setting item for setting a length to be used for generating the product is at least one of a width of a paper size, a height of the paper size, a width of a finishing size, a height of the finishing size, a body thickness, a gluing thickness, a folding width (the setting lengths of further Figs. 4, 7-8 and para. 0059-0069 further comprises a vertical and/or horizontal lengths as said setting item for setting said length to be used for generating the product as at least one of a width of a paper size, a height 


     Regarding claim 17 (according to claim 16), Hori further teaches wherein in a case where the setting item for setting the length to be used for generating the product is the height or the width of the paper size, the assist image is an image for recognizing a height or a width of the product and is displayed at a position based on the height or the width of the product on a page preview image of the product (Figs. 4, and 7-8 further teaches the related images 401/701 indicative in a case of a preview image further displayed substantially near assist image 705 illustrating at least the setting length for generating the product in a case as the height or the width of the paper size, said assist image is obviously an image for recognizing a height or a width of the product and is displayed at a position based on the height or the width of the product on a page preview image of the product).

      Regarding claim 18 (according to claim 16), Hori further teaches wherein in a case where the setting item for setting the length to be used for generating the product is the height or the width of the finishing size, the assist image is an image for recognizing a height or a width of a finishing size of the product and is -4-displayed at a position based on the height or the width of the finishing size of the product on a page preview image of the product. (Figs. 4, and 7-8 further teaches and is -4-displayed at a position based on the height or the width of the finishing size of the product on a page preview image 401/701 of the product).

     Regarding claim 20 (according to claim 1), Hori further teaches wherein even in a case where a setting value of the selected setting item is not input, the display control unit displays the assist image for assisting a user in recognizing the part of the product whose length is to be set by the selected setting item, on the image related to the product (a case exist in at least Figs. 7-8 where a folding or binding setting item is not selected, said system further configured as illustrated even in a case where a setting value of the selected setting item is not input, said  display control means displays an assist image for assisting a user in recognizing the part of the product whose length is to be set by the selected setting item, on the image related to the product).

     Regarding claim 21 (according to claim 8), Hori further teaches wherein a setting item for setting a length to be used for generating the product is at least one of a width of a paper size, a height of the paper size, a width of a finishing size, a or a folding width (Figs. 4, and 7-8).  

     Regarding claim 22 (according to claim 8), Hori further teaches wherein even in a case where a setting value of the selected setting item is not input, the assist image for assisting a user in recognizing the part of the product whose length is to be set by the selected setting items is displayed on the image related to the product (a case exist in at least Figs. 7-8 where a folding or binding setting item is not selected, said system further configured as illustrated even in a case where a setting value of the selected setting item is not input, said  display control means displays an assist image for assisting a user in recognizing the part of the product whose length is to be set by the selected setting item, on the image related to the product).


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Hori in view of Motoyoshi et al (US 2010/0003108, A1).

       Regarding claim 19 (according to claim 16), Hori is silent regarding wherein in a case where the setting item for setting the length to be used for generating the product is the body thickness, the assist image is an image for recognizing a body thickness of the product and is displayed at a position based on the body thickness of the product on an image related to the product.  



Conclusion
      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        2/3/2022